SuPREME COURT
OF
Nevaba

(Oy 1Na7a weg

138 Nev., Advance Opinion 53
IN THE SUPREME COURT OF THE STATE OF NEVADA

ARTMOR INVESTMENTS, LLC, A No. 82742
SERIES OF MM HOLDINGS, LLC, A
NEVADA LIMITED LIABILITY
COMPANY,
Appellant, F l Ee fe D “
vs. “ oe
NYE COUNTY, A GOVERNMENTAL - JUL 07 20274,°
ENTITY; AND PAUL W. PRUDHONT, Ry-TH A. BROWN
IN HIS CAPACITY AS TREASURER .

FOR NYE COUNTY,
Respondents.

 

 

 

Appeal from a district court order denying a petition for a writ
of mandamus. Fifth Judicial District Court, Nye County; Robert W. Lane,
Judge.

Affirmed.

The Wright Law Group and John Henry Wright, Las Vegas,
for Appellant.

Christopher R. Arabia, District Attorney, and Marla Zlotek, Chief Deputy
District Attorney-Civil, Nye County,
for Respondents.

 

BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
Jd.

OPINION
By the Court, SILVER, J.:

Under NRS 361.610, claims for a tax sale’s excess proceeds

must be made within one year. In this opinion, we interpret NRS 361.610

22-Uu3d¢7

 

 

 
Supreme Court
OF
Nevapa

(0) (997A ote

for the first time and determine whether it allows a former property owner
to file a claim for excess proceeds outside of the one-year deadline where a
tenant in common has filed a timely claim. After examining NRS 361.610
as a whole and reviewing its legislative history, we conclude that NRS
361.610 requires each claimant to timely file a claim to receive its share of
excess proceeds, Because appellant did not timely file its claim, we affirm
the district court’s decision to deny appellant’s petition for a writ of
mandamus.

FACTS AND PROCEDURAL HISTORY
AU Golds, Inc., 6600 West Charleston, LLC, and appellant

Artmor Investments, LLC, purchased 17 lots in and around Pahrump, Nye
County, as tenants in common (the owners). After the owners failed to pay
property taxes, respondent Nye County sold the lots at public auction,
resulting in excess proceeds of $177,868.24. Quit claim deeds on the tax
sale properties were recorded on June 8, 2019.

Under NRS 361.610(4), the owners had one year from when the
deed was recorded to file a claim for the excess proceeds. Both AU Golds
and 6600 West Charleston timely filed claims, and Nye County issued
payments of $59,289.55 to each of them.'! Artmor learned of the excess
proceeds in June 2020 and went to Nye County in July to claim its one-third
portion. But Nye County informed Artmor that it would not issue that

share of the excess proceeds because more than one year had passed since

 

‘Another company who claimed to have power of attorney over Artmor
filed a claim for the excess proceeds in early 2020. Although Nye County
initially issued a check for the full amount to that company, Nye County
later canceled or reversed that payment. Because the other joint tenants
timely filed their two claims, we need not weigh this third claim in
addressing the question on appeal and therefore do not consider it further.

2

 

 

 
SUPREME COURT
OF
NEVADA

(Oy 1947 oS

the deeds were recorded. Artmor petitioned the district court for a writ of
mandamus directing the Nye County treasurer to issue Artmor a check for
$59,289.49. Artmor argued that NRS 361.610 is satisfied where at least one
claim is filed within the one-year deadline, and therefore, because the other
owners timely filed their claims, the statute was satisfied and the one-year
limitation no longer applied. The district court conducted a hearing and

denied Artmor’s petition. Artmor appeals.
DISCUSSION
Artmor argues the district court erred because NRS 361.610

was satisfied by the timely filing of the other claims, which preserved
Artmor’s right to its share of the excess proceeds. We disagree.

Under NRS 34.160, “[al writ of mandamus is available to
compel the performance of an act that the law requires... or to control an
arbitrary or capricious exercise of discretion. Intl Game Tech., Inc. v.
Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
We review a district court’s decision to grant or deny a writ petition under
an abuse of discretion standard. DR Partners v. Bd. of Cty. Comm’rs of
Clark Cty., 116 Nev. 616, 621, 6 P.3d 465, 468 (2000). However, we review
statutory interpretation de novo, even in the context of a writ petition. Intl
Game Tech., 124 Nev. at 198, 179 P.3d at 559. We interpret a statute by
giving “its terms their plain meaning, considering its provisions as a whole
so as to read them in a way that would not render words or phrases
superfluous or make a provision nugatory.” S. Nev. Homebuilders Ass’n v.
Clark County, 121 Nev. 446, 449, 117 P.3d 171, 173 (2005) Gnternal

quotation marks omitted). We interpret statutory provisions to avoid

 

“No party challenged the propriety of proceeding by writ petition in
this case.

 

 

 
Supreme Court
oF
NEvaADA

(C1 1947A eR

unreasonable or absurd results. Jd. When the statute’s language lends
itself to two or more reasonable interpretations, the statute is ambiguous,
and we can look to the legislative history to construe the statute in a manner
consistent with reason and public policy. See Matter of Estate of Scheide,
136 Nev. 715, 719-20, 478 P.3d 851, 855 (2020).

NRS 361.610 governs the disposition of amounts received from
a tax sale, including excess proceeds. NRS 361.610(4) provides the
following, in pertinent part:

The [excess proceeds] must be deposited in an
interest-bearing account maintained for the
purpose of holding excess proceeds separate from
other money of the county. [f no claim is made for
the excess proceeds within 1 year after the deed
given by the county treasurer is recorded, the
county treasurer shall pay the money into the
general fund of the county, and it must not
thereafter be refunded to the former property
owner or his or her successors in interest.

(Emphases added.) NRS 361.610(6) lists the order of priority for paying out
excess proceeds and includes the owner in that list. See NRS 361.610(6)(b);
NRS 361.585(4)(a). NRS 361.610(5) provides that

Ifa person listed in subsection 6 makes a claim in
writing for the excess proceeds within 1 year after
the deed is recorded, the county treasurer shall
pay the claim or the proper portion of the claim
over to the person if the county treasurer is
satisfied that the person is entitled to it.

(Emphases added.)

NRS 361.610(4)’s “[ilf no claim is made” language would be
ambiguous, if read in isolation, because it could be interpreted to require all
parties claiming excess proceeds to do so within one year of the deed’s

recording or to require only that at least one claim be filed within that year.

4

 

 

 
Supreme Court
OF
Nevaba

(Oy 1OATA  

However, NRS 361.610(4) must be read in concert with its remaining
language and the other subsections. See Cromer v. Wilson, 126 Nev. 106,
110, 225 P.3d 788, 790 (2010) (““[T]his court has a duty to construe statutes
as a whole, so that all provisions are considered together and, to the extent
practicable, reconciled and harmonized.”); Cable v. State ex rel. its Emp’rs
Ins. Co. of Nev., 122 Nev. 120, 126, 127 P.3d 528, 532 (2006) (“[Slubsections
of a statute will be read together to determine the meaning of that statute.”).
Notably, NRS 361.610(4) states that after the one-year period expires,
excess funds “shall” go into the county’s general fund and that the county
treasurer “must not thereafter . .. refund|[ |” excess proceeds to the former
property owner. This indicates that all claimants must file a timely claim
because whatever proceeds are unclaimed at the end of the year period will
go into the county fund and cannot thereafter be refunded. In this same
vein, NRS 361.610(5) states that the county treasurer will pay the claim if
“a person” entitled to excess proceeds under this statute files their claim
within the one-year deadline, acknowledging that only a portion of the
proceeds may be paid to that claimant if more is not otherwise owed.
Furthermore, subsection 7 requires the county treasurer to determine a
claim within 30 days after subsection 4’s one-year period expires. These
subsections further support that a timely filed claim does not somehow toll
or extinguish the one-year deadline, which remains in force as to each
claimant and sets an outer limit on when the county treasurer must approve
or deny all claims so that unclaimed excess proceeds can be deposited into
the county fund. Thus, from NRS 361.610’s language as a whole, it follows
that the one-year deadline applies to all claimants regardless of whether

other claims have been timely filed.

 

 

 
SupREME Court
OF
NEVADA

(Oy WUSTA eB

Legislative history supports this interpretation. Prior to 1979,
NRS 361.610(4) required excess proceeds to be paid into the general fund,
and it furnished no method for property owners to obtain excess proceeds.
Hearing on $.B. 163 Before the 8. Comm. on Taxation, 60th Leg., at 621
(Nev., Mar. 6, 1979); 1979 Nev. Stat., ch. 429, § 2, at 771-72. However, in
1979, the Legislature expressed an interest in ensuring the property owner
receive any excess proceeds, especially where the property owner had
requested them, but also expressed concern that keeping the money outside
of the counties’ general funds for a time “would be a large revenue loss to
the counties.” See Hearing on S.B. 163 Before the S. Comm. on Taxation,
60th Leg., at 622 (Nev., Mar. 6, 1979). The statute was amended to place
excess proceeds in an account after the tax sale and to impose a deadline on
filing a claim, after which any remaining excess proceeds would go into the
county’s general fund. 1979 Nev. Stat., ch. 429, § 2, at 771-72. This shows
the Legislature intended to put a filing deadline on all claims, so as not to
deprive the county of unclaimed funds. Subsequent legislative history
demonstrates that the Legislature continues to view NRS 361.610 as
providing a deadline by which a claimant must file a claim. See Hearing on
A.B. 371, Before the Assemb. Comm. on Gov’t Affairs, 73d Leg., at 44 (Nev.,
Apr. 8, 2005) (describing these same sections as allowing a former property
owner to claim the money if he or she files the claim within the time period);
Hearing on A.B. 585, Before the Assemb. Comm. on Taxation, 74th Leg., at
19 (Nev., Apr. 12, 2007) (discussing the process of notifying a former
property owner of excess proceeds but not wanting the county to be held

liable 1f someone is not properly notified).

 

 

 
Supreme Court
OF
NevaDa

(O) 1947 wo

We are also unpersuaded by Artmor’s argument that, pursuant
to NRS 361.610(6), Nye County was prohibited from adjudicating the rights
of the other owners without also adjudicating Artmor’s rights and paying
Artmor its share. NRS 361.610(6) establishes the priority of claimants in
the event there are multiple claimants. Notably, nothing in subsection 6
establishes that paying out one claim to excess proceeds requires the county
treasurer to pay excess proceeds to other equal-tiered or higher-tiered
claimants who fail to timely file a claim. Further, the legislative history on
that subsection indicates it was created to specify the claim priority for
“finder|[s],” which are companies who locate people entitled to the money in
return for a cut of the proceeds. See Hearing on A.B. 585, Before the
Assemb. Comm. on Taxation, 74th Leg., at 19-20 (Nev., Apr. 12, 2007). This
history suggests that reserving payouts for untimely claimants was not the
Legislature’s intention in promulgating NRS 361.610(6). It therefore
follows from the statute as a whole, as well as from the collective legislative
history, that subsection 6 does not operate to require the county to pay late-
filed claims simply because the county pays another claim.

Therefore, we conclude that if a former property owner wants
its share of the excess proceeds from a tax sale, the former property owner
must file a claim for those excess proceeds within NRS 361.610’s one-year
deadline. Here, Artmor failed to file its claim to the excess proceeds within
the deadline, and the other timely filed claims did not relieve Artmor of its
burden to do so. Nor did Nye County’s determination to pay the other two
owners their shares of the excess proceeds require Nye County to also pay

Artmor its share of the proceeds. Because Artmor failed to timely file a

 

 

 
Supreme Court
oF
NevaDa

1Oo LATA Lise

We concur:

Artmor’s writ petition.

claim, the money is no longer accessible to Artmor under NRS 361.610, and

the district court properly denied Artmor’s petition for a writ of mandamus.

CONCLUSION

NRS 361.610 requires a former property owner to submit a
timely claim in order to receive excess proceeds after a tax sale. Because
Artmor did not file a timely claim for excess proceeds, it was not entitled to

those proceeds, and the district court did not abuse its discretion in denying

Therefore, we affirm the district court’s order

denying Artmor’s writ petition.

Silver

J.

 

Cadish

Prebor vi

Pickering